DETAILED ACTION
Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 2, 12 and 18, Blankenship et al. (USPN 10,063,351) teaches multiplexing uplink control information (UCI) with the UL-SCH data for transmission over orthogonal frequency division multiplexing (OFDM) symbols in the time domain and in one or more physical resource blocks (PRBs) in the frequency domain, wherein the OFDM symbols and the one or more PRBs include a plurality of time-frequency resource elements (REs) [Col. 12, lines 12-34]; mapping demodulation reference signals (DMRS) to REs in a set of OFDM symbols of the transmission, wherein the set of OFDM symbols is determined according to the DCI [Col. 13, lines 14-52].  Earnshaw et al. (USPN 8,582,522) teaches decoding downlink control information (DCI) scheduling an uplink shared channel (UL- SCH) data transmission [Col. 2, lines 13-40].
However, the references do not teach mapping UCI to REs of the OFDM symbols, wherein the mapping of UCI dynamically adapts to the position of the DMRS REs as determined according to the DCI, wherein said mapping includes mapping the UCI to REs first in the frequency domain and then in the time domain; and mapping UL-SCH data to REs of the one or more PRBs first in the frequency domain and then in the time domain after mapping the UCI.
Above taken with other limitations from the claims and dependent claims is considered novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhao et al. (USPN 10,038,526) teaches multiplexing coded modulation symbols of control information with coded modulation symbols of data information on resources elements (REs) in an orthogonal frequency division multiplexing (OFDM) time-frequency grid of a dedicated shared channel (DSCH) of a device-to-device (D2D) communication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211. The examiner can normally be reached Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chandrahas B Patel/             Primary Examiner, Art Unit 2464